19-08250-rdd        Doc 225          Filed 10/06/20 Entered 10/06/20 12:46:32                                  Main Document
                                                 Pg 1 of 67




                                                                                        DAVID M. ZENSKY
                                                                                        +1 212.872.1075/fax: +1 212.872.1002
                                                                                        dzensky@akingump.com




                                                   September 21, 2020

VIA EMAIL AND ECF

The Honorable Judge Drain
United States Bankruptcy Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

        Re:      Sears Holdings Corp., et al. v. Lampert, et al., Case No. 19-08250 (RDD)
                 (the “Adversary Proceeding”)

Dear Judge Drain:

        On behalf of Plaintiffs in the above-captioned Adversary Proceeding, we write in
connection with Defendants’ pending motions to dismiss. As the Court is aware, Defendants
argued in their motions to dismiss and at oral argument that the distribution of the Seritage
Rights1 is a safe-harbored transaction under 11 U.S.C. § 546(e) because of the purported
involvement of Computershare Trust Company, N.A. (“Computershare Trust”) as “agent” for
Sears Holding Corporation (“Sears”). Plaintiffs made no effort to plead around or otherwise
anticipate this argument in the First Amended Complaint, and never mentioned any
Computershare entity or the identity of any third parties involved in the distribution of the
Seritage Rights.

        Nevertheless, in support of their 12(b)(6) motion, Defendants relied on certain
documents—principally, the “Subscription Agent Agreement”—to try to establish that
Computershare Trust conducted various activities for Sears and was therefore Sears’s agent.
Plaintiffs argued in response, among other things, that the documents on which Defendants rely
(improperly) are ambiguous as to which Computershare entity—Computershare Trust or
Computershare, Inc.—was contractually obligated to perform particular services for Sears, let
alone whether either entity actually performed such services, and that discovery and a more
complete record was necessary to resolve this issue. At oral argument, Plaintiffs advised the
Court that the discovery received to that point indicated that Sears’s transfer of the Seritage
Rights was in fact aided by Computershare, Inc., not Computershare Trust (a point defendants
did not dispute at oral argument), and requested that the Court either deny the motion or convert


1
 Capitalized terms not defined herein have the meanings given to them in the First Amended Complaint [ECF No.
52].



                 One Bryant Park | New York, New York 10036-6745 | 212.872.1000 | fax: 212.872.1002 | akingump.com
19-08250-rdd        Doc 225       Filed 10/06/20 Entered 10/06/20 12:46:32                   Main Document
                                              Pg 2 of 67




The Honorable Judge Drain
September 21, 2020
Page 2

it to one for summary judgment under Bankruptcy Rule 7012(b). See Aug. 19, 2020 Hr’ing Tr.,
at 186:9-13; 195:20-23.

         In the time since oral arguments have concluded, Plaintiffs have uncovered additional
documents in discovery revealing that Computershare Trust does not appear to have conducted
activities in the Seritage Rights Offering that would make it Sears’s agent, as Defendants
contend.

        First, Plaintiffs have located an agreement between Georgeson, Inc. (“Georgeson”)—a
wholly-owned subsidiary of Computershare Ltd.—and Sears, pursuant to which Georgeson was
to act as Sears’s “Information Agent” and provide services to Sears that included “dissemination
of Offer documents to registered holders of Sears Holdings common stock.”2 Like
Computershare, Inc., Georgeson is not a bank or trust company and its activities as a potential
agent of Sears could not make Sears a “financial institution” under 11 U.S.C. § 101(22). The
apparent involvement of yet another entity in the Seritage transaction—not mentioned anywhere
by Defendants in their motion—further supports Plaintiffs’ argument that this issue cannot be
resolved on a motion to dismiss. Indeed, Georgeson’s apparent role as the party responsible for
disseminating Rights Offering documents to Sears’s shareholders plainly contradicts Defendants’
representation to the Court that “Computershare Trust Company, N.A. . . . distributed [the
Rights] to Sears’ shareholders.”3

        Second, since oral argument, Plaintiffs have uncovered records of wire transfers in
connection with the Seritage Rights Offering that specifically list Computershare, Inc. as the
originator, not Computershare Trust.4 In other words, these documents suggest that
Computershare, Inc. was the entity that transferred to Sears and its subsidiaries the funds raised
from the exercise of the Seritage Rights in connection with the Seritage Transaction. This too




2
  See Exhibit 1, attached hereto, at Appendix I. This document was produced by Transform without Bates stamps,
but was given the control number CNTRL-01142537.
3
  Memorandum of Law in Support of ESL Defendants’ Motion to Dismiss Regarding the First Amended Complaint
[ECF No. 105] (“ESL Br.”), at 6-7; see also id. at 23 (“Computershare [Trust Company, N.A.] was obligated to
distribute the Seritage Rights it received from Sears to Sears’ shareholders.”).
4
  See Exhibit 2, attached hereto. These documents were also produced by Transform without Bates stamps, but were
given the control numbers CNTRL-02310265, CNTRL-02310266, and CNTRL-06556206. For the Court’s
convenience we have highlighted the references to Computershare, Inc. There are no references in the documents to
Computershare Trust.
19-08250-rdd         Doc 225       Filed 10/06/20 Entered 10/06/20 12:46:32                      Main Document
                                               Pg 3 of 67




The Honorable Judge Drain
September 21, 2020
Page 3

contradicts the factual claims made by defendants in their motion that Computershare Trust was
responsible for handling the funds raised by the equity subscriptions.5

        Plaintiffs respectfully contend that Defendants’ motions to dismiss must be denied to the
extent based on section 546(e).6 And even if the Court concludes otherwise, Plaintiffs could, if
required, now affirmatively plead, by way of an amendment to the relevant counts, that no bank,
trust company, or financial institution acted as Sears’s agent in connection with the Seritage
Rights Offering.



                                                      Sincerely,

                                                      /s/ David M. Zensky

                                                      David M. Zensky


cc:      All Counsel of Record (via email)




5
  See ESL Br. at 24 (“To consummate the Seritage Rights Offering, Computershare [Trust] was required to hold
[the] funds [paid by the Sears shareholders] in payment for [the Seritage] shares in escrow . . . pending completion
of the rights offering’ . . . .”).
6
  To be clear, Plaintiffs are not asking the Court to make any factual findings or rule on the ultimate merits of
Defendants’ alleged safe-harbor defense based upon the documents attached hereto or any other documents on the
current record; rather, the documents attached hereto are meant to further support Plaintiffs’ argument that it is
premature and procedurally inappropriate to determine at this stage whether Sears may be considered a financial
institution because of the purported involvement of Computershare Trust.
19-08250-rdd   Doc 225   Filed 10/06/20 Entered 10/06/20 12:46:32   Main Document
                                     Pg 4 of 67



                                   Exhibit 1
19-08250-rdd    Doc 225       Filed 10/06/20 Entered 10/06/20 12:46:32                  Main Document
                                          Pg 5 of 67




                                                                                        Georgeson Inc.
                                                                          480 Washington Blvd., 26th Floor
                                                                                  Jersey City, NJ 07310
                                                                                    www.georgeson.com




                                             June 3, 2015


   Sears Holdings Corporation
   3333 Beverly Road
   Hoffman Estates, Illinois 60179



                   Re: Letter of Agreement


   This Letter of Agreement, including the Appendix attached hereto (collectively, this
   “Agreement”), sets forth the terms and conditions of the engagement of Georgeson Inc.
   (“Georgeson”) by Sears Holdings Corporation (the “Company”) to act as Information Agent in
   connection with the distribution of transferable subscription rights to stockholders of the
   Company to purchase common shares of beneficial interest of Seritage Growth Properties, a
   Maryland real estate investment trust (the “Offer”). The term of the Agreement shall be the
   term of the Offer, including any extensions thereof.

           (a) Services. Georgeson shall perform the services described in the Fees & Services
               Schedule attached hereto as Appendix I (such services, collectively, the “Services”).

           (b) Fees. In consideration of Georgeson’s performance of the Services, the Company
               shall pay Georgeson the amounts, and pursuant to the terms, set forth on the Fees
               & Services Schedule attached hereto as Appendix I, together with the Expenses (as
               defined below). The Company acknowledges and agrees that the Fees & Services
               Schedule shall be subject to adjustment, as reasonably agreed in advance between
               the Company and Georgeson, if the Company requests Georgeson to provide
               services with respect to additional matters or a revised scope of work beyond the
               Services.

           (c) Expenses. In addition to the fees and charges described in paragraphs (b) and (d)
               hereof, Georgeson shall charge the Company, and the Company shall be solely
               responsible, for the following reasonable and properly documented costs and
               expenses (collectively, the “Expenses”):

                   *   Reasonable costs and customary expenses incidental to the Offer, including
                       without limitation the mailing or delivery of Offer materials;
19-08250-rdd    Doc 225       Filed 10/06/20 Entered 10/06/20 12:46:32                 Main Document
                                          Pg 6 of 67


   Sears Holdings Corporation
   June 3, 2015
   Page 2
                   * Reasonable costs and customary expenses relating to Georgeson’s work
                      with its agents or other parties involved in the Offer, including without
                      limitation charges for bank threshold lists, data processing, telephone
                      directory assistance, facsimile transmissions or other forms of electronic
                      communication;

                   *   Reasonable costs and customary expenses incurred by Georgeson at the
                       Company’s request or for the Company’s convenience, including without
                       limitation for copying, printing of additional and/or supplemental material;
                       and

                   *   any other reasonable costs and customary expenses authorized by the
                       Company in advance during the course of the Offer, including without
                       limitation those relating to advertising (including production and posting),
                       media relations and analytical services;

                       provided, that Georgeson shall notify the Company prior to incurring any
                       reimbursable fees and expenses in excess of an aggregate of $2,500.

               The Company shall pay all applicable taxes (other than income taxes) incurred in
               connection with the delivery of the Services or Expenses.

          (d) Custodial Charges. Georgeson agrees to check, itemize and pay on the Company’s
               behalf the charges of brokers and banks, for forwarding the Company’s offering
               material to beneficial owners. The Company shall reimburse Georgeson for such
               broker and bank charges in the manner described in the Fees & Services Schedule.

          (e) Compliance with Applicable Laws. The Company and Georgeson hereby represent
               to one another that each shall comply with all applicable laws relating to the Offer,
               including, without limitation, the Securities Act of 1933, as amended, and the
               Securities Exchange Act of 1934, as amended, and the rules and regulations
               promulgated thereunder.

          (f) Indemnification; Limitation of Liability.

               (i) The Company shall indemnify and hold harmless Georgeson, its affiliates and
                   their respective stockholders, officers, directors, employees and agents from
                   and against any and all losses, claims, damages, costs, charges, counsel fees
                   and expenses, payments, expenses and liability (collectively, “Losses”) arising
                   out of or relating to the performance of the Services, including the reasonable
                   costs and expenses of defending against any Loss or enforcing this Agreement,
                   except to the extent such Losses shall have been determined by the parties,
                   themselves, or a court of competent jurisdiction to be a result of Georgeson’s
                   gross negligence or willful misconduct.

               (ii) Notwithstanding anything herein to the contrary, but without limiting the
                    Company’s indemnification obligations set forth in clause (i) above, neither party
                    shall be liable for any incidental, indirect, special or consequential damages of
19-08250-rdd     Doc 225      Filed 10/06/20 Entered 10/06/20 12:46:32                 Main Document
                                          Pg 7 of 67


   Sears Holdings Corporation
   June 3, 2015
   Page 3
                   any nature whatsoever, including, but not limited to, loss of anticipated profits,
                   occasioned by a breach of any provision of this Agreement, even if apprised of
                   the possibility of such damages.

               (iii) Any liability whatsoever of Georgeson, its affiliates or any of their respective
                     stockholders, officers, directors, employees or agents hereunder or otherwise
                     relating to or arising out of performance of the Services will be limited in the
                     aggregate to three times the fees and charges paid hereunder by the Company
                     to Georgeson.

               (iv) This paragraph (f) shall survive the termination of this Agreement.

           (g) Governing Law. This Agreement shall be governed by the substantive laws of the
               State of New York without regard to its principles of conflicts of laws, and shall not
               be modified in any way, unless pursuant to a written agreement which has been
               executed by each of the parties hereto. The parties agree that any and all disputes,
               controversies or claims arising out of or relating to this Agreement (including any
               breach hereof) shall be subject to the jurisdiction of the federal and state courts in
               New York County, New York and the parties hereby waive any defenses on the
               grounds of lack of personal jurisdiction of such courts, improper venue or forum non
               conveniens. The parties waive all right to trial by jury in any action, proceeding or
               counterclaim arising out of this Agreement.

           (h) Relationship. The Company agrees and acknowledges that Georgeson shall be the
               primary information agent retained by the Company in connection with the Offer.
               This shall have no effect on the ability of Seritage Growth Properties to retain
               agents (information or otherwise) of their own.

           (i) Confidentiality. Georgeson agrees to preserve the confidentiality of (i) all non-public
               information provided by the Company or its agents for Georgeson’s use in fulfilling
               its obligations hereunder and (ii) any information developed by Georgeson based
               upon such non-public information (collectively, “Confidential Information”). For
               purposes of this Agreement, Confidential Information shall not be deemed to include
               any information which (w) is or becomes generally available to the public other than
               as a result of a disclosure by Georgeson or any of its officers, directors, employees,
               agents or affiliates; (x) was available to Georgeson on a nonconfidential basis and in
               accordance with law prior to its disclosure to Georgeson by the Company; (y)
               becomes available to Georgeson on a nonconfidential basis and in accordance with
               law from a person other than the Company or any of its officers, directors,
               employees, agents or affiliates who is not otherwise bound by a confidentiality
               agreement with the Company or is not otherwise prohibited from transmitting such
               information to a third party; or (z) was independently and lawfully developed by
               Georgeson without access to the Confidential Information. The Company agrees
               that all reports, documents and other work product provided to the Company by
               Georgeson pursuant to the terms of this Agreement are for the exclusive use of the
               Company and may not be disclosed to any other person or entity (other than
               Company representatives, employees and agents) without the prior written consent
19-08250-rdd    Doc 225      Filed 10/06/20 Entered 10/06/20 12:46:32             Main Document
                                         Pg 8 of 67


   Sears Holdings Corporation
   June 3, 2015
   Page 4
               of Georgeson. The confidentiality obligations set forth in this paragraph shall
               survive the termination of this Agreement


          (j) Entire Agreement; Appendix. This Agreement constitutes the entire agreement and
               supersedes all prior agreements and understandings, both written and oral, between
               the parties hereto with respect to the subject matter hereof. The Appendix to this
               Agreement shall be deemed to be incorporated herein by reference as if fully set
               forth herein. This Agreement shall be binding upon all successors to the Company
               (by operation of law or otherwise).

                                     [Signature page follows.]
19-08250-rdd     Doc 225       Filed 10/06/20 Entered 10/06/20 12:46:32            Main Document
                                           Pg 9 of 67


   Sears Holdings Corporation
   June 3, 2015
   Page 5
           If the above is acceptable, please execute and return the enclosed duplicate
           of this Agreement to Georgeson Inc., 480 Washington Blvd. – 26th floor,
           Jersey City, NJ 07310, Attention: Steven M. Pantina.


                                                    Sincerely,

                                                    GEORGESON INC.



                                                    By:




                                                                   Steven M. Pantina

                                                    Title:       Senior Managing Director

   Agreed to and accepted as of
   the date first set forth above:

   SEARS HOLDINGS CORPORATION



   By:
           Rob A. Riecker

   Title: Controller and Chief Accounting Officer
19-08250-rdd   Doc 225   Filed 10/06/20 Entered 10/06/20 12:46:32   Main Document
                                     Pg 10 of 67
19-08250-rdd       Doc 225     Filed 10/06/20 Entered 10/06/20 12:46:32              Main Document
                                           Pg 11 of 67




                                                                                     APPENDIX I

                                 SEARS HOLDINGS CORPORATION
                                   FEES & SERVICES SCHEDULE


   BASE SERVICES                                                                         $10,000
   * Advance review of Offer documents
   * Strategic advice relating to the Offer
   * Assistance in preparation of advertisements and news releases
   * Dissemination of Offer documents to bank and broker community
   * Dissemination of Offer documents to registered holders of Sears
      Holdings common stock
   * Dissemination of Offer documents to holders of subscription rights, as
      requested by such holders
   * Communication with bank and broker community during the Offer
   * Provide information to holders of subscription rights regarding the
      rights offering, including the exercise and/or transferability of the rights
   * Call center staffing and training
   * Provide progress updates to the Company, as requested

   ADDITIONAL INFORMATION AGENT FEES
   * Direct communication with holders of subscription rights, including a                 TBD
      dedicated toll-free telephone number to respond to inquiries of non-
      broker-dealers and dedicated e-mail address
          * $6.50 per communication (incoming and outgoing)
              Parties agree that the first 500 communications (incoming and
              outgoing) will be included in the base fee

   PRINT/MAIL FEE SCHEDULE (IF REQUIRED)
          * Mailing
             o Inkjet Name and Address on envelope insert up to 3 pieces                1.00/acct
               o    Insert 4+ pieces                                                   6.00/M/piece
               o    Hand Insertion                                                       70.00/M
           *   Printing
               o Print 8 1/2 x 11 simplex                                                55.00/M
               o Print slip sheets                                                       55.00/M
               o    Print 8 1/2 x 11 duplex                                              97.50.M
               o    Imprint Tag Line on Outside Envelope                                 10.00/M
               o    Imprint Indecia on Envelope                                          10.00/M
               o    Imprint Return Address on Envelope                                   10.00/M
               o    Imprint OSE- each pass                                               10.00/M
               o    Purchase 24# Brown Kraft Envelope                                    58.80/M
               o    Purchase 9 x 12 Booklet 24 Window Envelope                          156.80/M
   *   *Services other than those listed above will be bid at time of request.
19-08250-rdd     Doc 225        Filed 10/06/20 Entered 10/06/20 12:46:32                     Main Document
                                            Pg 12 of 67


   Sears Holdings Corporation
   June 3, 2015
   Page 7

                                      FEE PAYMENT INSTRUCTIONS
    The Company shall pay Georgeson as follows:

    *   Within sixty (60) days after the execution of this Agreement, the Company shall pay Georgeson
        $10,000, which amount is in consideration of Georgeson’s commitment to represent the Company and
        is non-refundable;

    *   If applicable, immediately prior to the commencement of the mailing, the Company shall advance to
        Georgeson a portion of anticipated custodial charges; as described in paragraph (d) of this Agreement;
        and

    *   Upon completion of the Offer, within sixty (60) days, the Company shall pay Georgeson the sum of (i)
        any variable fees as described above under “Additional Services” which have accrued over the course
        of the Offer, (ii) all unreimbursed custodial charges, as described in paragraph (d) of this Agreement,
        and (iii) all Expenses

    Georgeson will send the Company an invoice for each of the foregoing payments, which invoices will
    include written transfer instructions.
19-08250-rdd   Doc 225   Filed 10/06/20 Entered 10/06/20 12:46:32   Main Document
                                     Pg 13 of 67



                                   Exhibit 2
To:        Joye, Jennifer[Jenny.Joye@searshc.com]; Houghton-Lynch, Nancy[nhlynch@sracweb.com]; Drosopoulos, Jennifer
              19-08250-rdd Doc 225
L[JenniferL.Drosopoulos@searshc.com];  Wiest,Filed 10/06/20 Entered 10/06/20 12:46:32 Main Document
                                              Mike[Mike.Wiest@searshc.com]
Cc:                                                      PgSonia[Sonia.Brokke@searshc.com];
           Stopen, Keith[Keith.Stopen@searshc.com]; Brokke,  14 of 67                       Kidd, Bryan[BKIDD@searshc.com]
From:      Goodin, Jon[/O=KMART CORPORATION/OU=KIHSITE1/CN=RECIPIENTS/CN=JGOODIN]
Sent:      Wed 7/8/2015 12:51:32 PM (UTC)
Subject: RE: 7/7 Kmart receipts

 Jen (Drosopoulos), can you also assist with the coding for these funds received yesterday?

 Mike, can you respond to the question in the second table?

 Thanks

 Jon Goodin
 Accounting & Sarbanes-Oxley Manager
 Sears Holdings Corporation
 3333 Beverly Road (B5-094A), Hoffman Estates, IL
 jon.goodin@searshc.com
 Office: (847) 286-0986

 From: Joye, Jennifer
 Sent: Wednesday, July 08, 2015 6:28 AM
 To: Houghton-Lynch, Nancy; Goodin, Jon
 Subject: 7/7 Kmart receipts

 Good morning,

 Please provide coding for the funds received yesterday:

                                          BAI                        GL
           Processe Account                                     GL          Categor Debit/Cred Descriptio
 Date                         Match       Cod Amount                 Accoun                               BAI Record
           d to GL Number                                       Unit        y       it         n
                                          e                          t


                                                                                                        294050000,0,0,00370308689,0000000000/WI
                                                                                                        RE TYPE:WIRE IN DATE:070715 TIME:1643
                                                                                                        ET TRN:2015070700308689 SNDR
                                                                                                        REF:20151880849700 SERVICE
                                                                                                        REF:20150707L1B78J1C002960 RELATED
                                                                                                        REF: ORIG:FIRST AMERICAN TITLE
                                                                                                        INSURANCE COMP ATTN ESCROW TRUST
                                                                                               Incoming ACCOUNTING 9000 E PIMA CENTER
 07/07/201         442757776 NODESCRIPTIO                       3646         categor
           null                           195    2,940,500.00        10262           CREDIT    Money    PARKWAY SCOTTSDALE AZ 85258
 5                 9         N                                  1            y 100
                                                                                               Transfer ID:3022880000 ORG BK: ID: INS BK: ID:
                                                                                                        SND BK:FIRST AMERICAN TRUST FSB
                                                                                                        ID:122241255 BNF:KMART CORP
                                                                                                        ID:4427577769 BNF BK: ID: PAYMENT
                                                                                                        DETAILS: FOR FURTHER CREDIT TO
                                                                                                        KMART OF MARIN ACCESS LLC
                                                                                                        SERITAGE NCS 700526 DW BEGIN 89732
                                                                                                        2288 529 7360687 700526 END


                                                                                                        623755000,0,0,00370308687,0000000000/WI
                                                                                                        RE TYPE:WIRE IN DATE:070715 TIME:1643
                                                                                                        ET TRN:2015070700308687 SNDR
                                                                                                        REF:20151880849300 SERVICE
                                                                                                        REF:20150707L1B78J1C002957 RELATED
                                                                                                        REF: ORIG:FIRST AMERICAN TITLE
                                                                                                        INSURANCE COMP ATTN ESCROW TRUST
                                                                                               Incoming ACCOUNTING 9000 E PIMA CENTER
 07/07/201         442757776 NODESCRIPTIO                       3646         categor
           null                           195    6,237,550.00        10262           CREDIT    Money    PARKWAY SCOTTSDALE AZ 85258
 5                 9         N                                  1            y 100
                                                                                               Transfer ID:3022880000 ORG BK: ID: INS BK: ID:
                                                                                                        SND BK:FIRST AMERICAN TRUST FSB
                                                                                                        ID:122241255 BNF:KMART CORP
                                                                                                        ID:4427577769 BNF BK: ID: PAYMENT
                                                                                                        DETAILS: FOR FURTHER CREDIT TO
                                                                                                        KMART OF WASHINGTON LLC SERITAGE
                                                                                                        NCS 700526 DW BEGIN 89734 2288 529
                                                                                                        7360684 700526 END


                                                                                               Incoming 3155943750,0,0,00370308684,0000000000/
 07/07/201         442757776 NODESCRIPTIO                       3646         categor                    WIRE TYPE:WIRE IN DATE:070715
           null                           195   31,559,437.50        10262           CREDIT    Money
 5                 9         N                                  1            y 100
                                                                                               Transfer TIME:1643 ET TRN:2015070700308684
                                                                                                             SNDR REF:20151880849000 SERVICE
                 19-08250-rdd    Doc 225         Filed 10/06/20 Entered 10/06/20 12:46:32 REF:20150707L1B78J1C002954
                                                                                            Main Document            RELATED
                                                             Pg 15 of 67                  REF: ORIG:FIRST AMERICAN TITLE
                                                                                                             INSURANCE COMP ATTN ESCROW TRUST
                                                                                                             ACCOUNTING 9000 E PIMA CENTER
                                                                                                             PARKWAY SCOTTSDALE AZ 85258
                                                                                                             ID:3022880000 ORG BK: ID: INS BK: ID:
                                                                                                             SND BK:FIRST AMERICAN TRUST FSB
                                                                                                             ID:122241255 BNF:KMART CORP
                                                                                                             ID:4427577769 BNF BK: ID: PAYMENT
                                                                                                             DETAILS: FOR FURTHER CREDIT TO
                                                                                                             PLAZA GUAYNABO LP SERITAGE NCS
                                                                                                             700526 DW BEGIN 89739 2288 529 7360679
                                                                                                             700526 END


                                                                                                           3546702197,0,0,00370323370,0000000000/
                                                                                                           WIRE TYPE:WIRE IN DATE:070715
                                                                                                           TIME:1732 ET TRN:2015070700323370
                                                                                                           SNDR REF:2015070700034968 SERVICE
                                                                                                           REF:20150707D3B74VBC001256 RELATED
                                                                                                           REF:SERITAGE ORIG:SERITAGE KMT
                                                                                                  Incoming MEZZANINE FINANCE SEARS HOLDINGS
07/07/201           442757776 NODESCRIPTIO                         3646         categor
          null                             195     35,467,021.97        10262           CREDIT    Money    MANAGEMENT CORP AS A 3333 BEVERLY
5                   9         N                                    1            y 100
                                                                                                  Transfer RD HOFFMAN ESTATES IL 60179-0001
                                                                                                           ID:4645219876 ORG BK:PNC BANK N
                                                                                                           KENTUCKY ID: INS BK: ID: SND BK:PNC
                                                                                                           BANK NATIONAL ASSOCIATI
                                                                                                           ID:041000124 BNF:KMART CORP
                                                                                                           ID:4427577769 BNF BK: ID: PAYMENT
                                                                                                           DETAILS: SERITAGE


                                                                                                           10467604811,0,0,00370324713,0000000000/
                                                                                                           WIRE TYPE:WIRE IN DATE:070715
                                                                                                           TIME:1741 ET TRN:2015070700324713
                                                                                                           SNDR REF:2015070700035143 SERVICE
                                                                                                           REF:20150707D3B74VFC001711 RELATED
                                                                                                           REF:SERITAGE ORIG:SERITAGE KMT
                                                                                                  Incoming FINANCE LLC SEARS HOLDINGS
07/07/201           442757776 NODESCRIPTIO         104,676,048.1 3646           categor
          null                             195                        10262             CREDIT    Money    MANAGEMENT CORP AS AGENT O 3333
5                   9         N                                11               y 100
                                                                                                  Transfer BEVERLY RD HOFFMAN ESTATES IL
                                                                                                           60179-0001 ID:4645219833 ORG BK:PNC
                                                                                                           BANK N KENTUCKY ID: INS BK: ID: SND
                                                                                                           BK:PNC BANK NATIONAL ASSOCIATI
                                                                                                           ID:041000124 BNF:KMART CORP
                                                                                                           ID:4427577769 BNF BK: ID: PAYMENT
                                                                                                           DETAILS: SERITAGE


                                                                                                             25780386117,0,0,00370289505,0000000000/
                                                                                                             WIRE TYPE:BOOK IN DATE:070715
                                                                                                             TIME:1551 ET TRN:2015070700289505
                                                                                                             SNDR REF:1577F420300T2933 SERVICE
                                                                                                             REF: RELATED REF:
                                                                                                  Individual ORIG:COMPUTERSHARE INC AS AGT FOR
                                                                                                  Incoming CORP ACTION FUND VARIOUS 250
07/07/201           442757776 NODESCRIPTIO         257,803,861.1 3646           categor
          null                             191                        10262             CREDIT    Internal   ROYALL ST ATTN: RECON MGR CANTON
5                   9         N                                71               y 100
                                                                                                  Money      MA 02021-1011 ID:004602291022 ORG BK:
                                                                                                  Transfer ID: INS BK:CASHPRO-ONLINE ID:CPOP
                                                                                                             SND BK: ID: BNF:KMART CORPORATION
                                                                                                             KMART MISC WIRES PO BOX 2295
                                                                                                             OMAHA NE 68103 ID:004427577769 BNF
                                                                                                             BK: ID: PAYMENT DETAILS: REF Seritage
                                                                                                             SHLD Wire 2




And please confirm the outbound funds get treated as any other SFHC transfer.
           Processed Account                 BAI                      GL     GL
Date                            Match             Amount                             Category Debit/Credit Description BAI Record
           to GL     Number                  Code                     Unit   Account


                                                                                                                       00370321133,0000000000/WIRE
                                                                                                                       TYPE:BOOK OUT DATE:070715
                                                                                                                       TIME:1748 ET
                                                                                                          Individual   TRN:2015070700321133 FED
                                 %SEARS
                                                                                                          Outgoing     IMAD: RELATED REF:SFHC
                                 FINANCIAL                                           category
07/07/2015 null       4427082102             491     438,684,418.75 08504 10263               DEBIT       Internal     ORIG: ID: BNF:SEARS
                                 HOLDING                                             100
                                                                                                          Money        FINANCIAL HOLDING
                                 CORP%
                                                                                                          Transfer     CORPORATION SFHC-
                                                                                                                       OPERATING ACCOUNT 3711
                                                                                                                       KENNETT PIKE STE 120
                                                                                          GREENVILLE DE 19807
19-08250-rdd     Doc 225      Filed 10/06/20 Entered 10/06/20 12:46:32                MainID:004451059538
                                                                                           Document BNF BK: ID:
                                          Pg 16 of 67                                     INT BK: ID: RECV BK: ID:
                                                                                          PAYMENT DETAILS: SFHC




                      Jennifer Joye | Cash Analyst | Sears Roebuck Acceptance Corp.

                           3711 Kennett Pike | Suite 120 | Greenville, DE 19807

                     jjohnst1@searshc.com | PHONE 302.434.3114 | FAX 847.747.1469

   ALL DISBURSEMENT AND RESEARCH REQUESTS SHOULD BE SENT TO ENTIRE TEAM: CASHMANAGEMENT@SEARSHC.COM
To:        Joye, Jennifer[Jenny.Joye@searshc.com]; Houghton-Lynch, Nancy[nhlynch@sracweb.com]; Drosopoulos, Jennifer
              19-08250-rdd Doc 225
L[JenniferL.Drosopoulos@searshc.com];       Filed
                                       Wilczak,   10/06/20 Entered 10/06/20
                                                Tom[Tom.Wilczak@searshc.com];     12:46:32
                                                                               Huron,           Main Document
                                                                                      Mollie[mollie.huron@searshc.com]
Cc:                                                      Pg  17  of 67
           Wiest, Mike[Mike.Wiest@searshc.com]; Stopen, Keith[Keith.Stopen@searshc.com]; Kidd, Bryan[BKIDD@searshc.com];
Brokke, Sonia[Sonia.Brokke@searshc.com]
From:      Goodin, Jon[/O=KMART CORPORATION/OU=KIHSITE1/CN=RECIPIENTS/CN=JGOODIN]
Sent:      Wed 7/8/2015 12:48:41 PM (UTC)
Subject: RE: 7/7 Sears receipts

 Jen (Drosopoulos),

 Can you assist with the coding for the first group below? The second and third refer to GGP and Simon, so could be JV related. The
 remainder reference Seritage.


 Mollie/Tom,

 Could you advise on the second table with the coding for the fuel hedge?


 Thanks


 Jon Goodin
 Accounting & Sarbanes-Oxley Manager
 Sears Holdings Corporation
 3333 Beverly Road (B5-094A), Hoffman Estates, IL
 jon.goodin@searshc.com
 Office: (847) 286-0986

 From: Joye, Jennifer
 Sent: Wednesday, July 08, 2015 7:04 AM
 To: Houghton-Lynch, Nancy; Goodin, Jon
 Subject: 7/7 Sears receipts

 Good morning,

 Please provide coding for the funds received yesterday:


                                       BAI                 GL
          Process Account                             GL         Categor Debit/Cre Descripti Transacti
 Date                     Match        Cod Amount          Accou                                       BAI Record
          ed to GL Number                             Unit       y       dit       on        on ID
                                       e                   nt


                                                                                                      1060266767,0,0,00370308594,000000000
                                                                                                      0/WIRE TYPE:WIRE IN DATE:070715
                                                                                                      TIME:1642 ET TRN:2015070700308594
                                                                                                      SNDR REF:20151880847800 SERVICE
                                                                                                      REF:20150707L1B78J1C002951
                                                                                                      RELATED REF: ORIG:FIRST AMERICAN
                                                                                                      TITLE INSURANCE COMP ATTN
                                                                                                      ESCROW TRUST ACCOUNTING 9000 E
                                                                                   Incoming
 07/07/20        44510354 NODESCRIPTI     10,602,667.6 3646       categor                             PIMA CENTER PARKWAY
          null                        195                   10258         CREDIT   Money
 15              68       ON                         71           y 100                               SCOTTSDALE AZ 85258 ID:3022880000
                                                                                   Transfer
                                                                                                      ORG BK: ID: INS BK: ID: SND BK:FIRST
                                                                                                      AMERICAN TRUST FSB ID:122241255
                                                                                                      BNF:SEARS ROEBUCK AND CO
                                                                                                      ID:4451035468 BNF BK: ID: PAYMENT
                                                                                                      DETAILS: FOR FURTHER CREDIT TO
                                                                                                      SEARS DEVELOPMENT CO. SERITAGE
                                                                                                      NCS 700526 DW BEGIN 89736 2288 529
                                                                                                      7360682 700526 END


                                                                                                      3329998080,0,0,00370289460,000000000
                                                                                                      0/WIRE TYPE:WIRE IN DATE:070715
                                                                                   Incoming           TIME:1551 ET TRN:2015070700289460
 07/07/20        44510354 NODESCRIPTI     33,299,980.8 3646       categor
          null                        195                   10258         CREDIT   Money              SNDR REF:150707027770 SERVICE
 15              68       ON                         01           y 100
                                                                                   Transfer           REF:20150707L3LF151C002782
                                                                                                      RELATED REF:150707027770
                                                                                                 ORIG:GGP NIMBUS LLC ATTN ORRI
                19-08250-rdd     Doc 225      Filed 10/06/20 Entered 10/06/20 12:46:32           Main Document
                                                                                                 SNEDDEN   110 N WACKER DR
                                                          Pg 18 of 67                            CHICAGO IL 60606 ID:000104791443336
                                                                                                 ORG BK: ID: INS BK: ID: SND BK:US
                                                                                                 BANK NA ID:091000022 BNF:SEARS
                                                                                                 ROEBUCK AND CO ID:4451035468 BNF
                                                                                                 BK: ID: PAYMENT DETAILS:
                                                                                                 150707027770


                                                                                                 3329998080,0,0,00370290440,000000000
                                                                                                 0/WIRE TYPE:WIRE IN DATE:070715
                                                                                                 TIME:1554 ET TRN:2015070700290440
                                                                                                 SNDR REF:2015070700030709 SERVICE
                                                                                                 REF:20150707D3B74VFC001466
                                                                                                 RELATED REF:201507743611ISCW
                                                                                                 ORIG:SIMON PROPERTY GROUP LP
                                                                                                 3641 SIMON PROPERTY GROUP LP
                                                                                    Incoming
07/07/20          44510354 NODESCRIPTI     33,299,980.8 3646       categor                       ARP FS 225 W WASHINGTON ST
         null                          195                   10258         CREDIT   Money
15                68       ON                         01           y 100                         INDIANAPOLIS IN 46204-3435
                                                                                    Transfer
                                                                                                 ID:4622330555 ORG BK:PNC BANK N
                                                                                                 KENTUCKY ID: INS BK: ID: SND
                                                                                                 BK:PNC BANK NATIONAL ASSOCIATI
                                                                                                 ID:041000124 BNF:SEARS ROEBUCK
                                                                                                 AND CO. ID:4451035468 BNF BK: ID:
                                                                                                 PAYMENT DETAILS:
                                                                                                 201507743611ISCW SIMON PROPERTY
                                                                                                 GROUP


                                                                                                 19815137422,0,0,00370323414,00000000
                                                                                                 00/WIRE TYPE:WIRE IN DATE:070715
                                                                                                 TIME:1732 ET TRN:2015070700323414
                                                                                                 SNDR REF:2015070700034969 SERVICE
                                                                                                 REF:20150707D3B74V9C001452
                                                                                                 RELATED REF:SERITAGE
                                                                                                 ORIG:SERITAGE SRC MEZZANINE
                                                                                    Incoming
07/07/20          44510354 NODESCRIPTI     198,151,374. 3646       categor                       FINANCE LLC SEARS HOLDINGS
         null                          195                   10258         CREDIT   Money
15                68       ON                       22 1           y 100                         MANAGEMENT CORP AS A 3333
                                                                                    Transfer
                                                                                                 BEVERLY RD HOFFMAN ESTATES IL
                                                                                                 60179-0001 ID:4645219884 ORG BK:PNC
                                                                                                 BANK N KENTUCKY ID: INS BK: ID:
                                                                                                 SND BK:PNC BANK NATIONAL
                                                                                                 ASSOCIATI ID:041000124 BNF:SEARS
                                                                                                 ROEBUCK CO ID:4451035468 BNF BK:
                                                                                                 ID: PAYMENT DETAILS: SERITAGE


                                                                                                 25824509037,0,0,00371290164,00000000
                                                                                                 00/WIRE TYPE:BOOK IN DATE:070715
                                                                                                 TIME:1554 ET TRN:2015070700290164
                                                                                                 SNDR REF:1577F42035FU0L07
                                                                                                 SERVICE REF: RELATED REF:
                                                                                                 ORIG:COMPUTERSHARE INC AS AGT
                                                                                    Individual   FOR CORP ACTION FUND VARIOUS
                                                                                    Incoming     250 ROYALL ST ATTN: RECON MGR
07/07/20          44510354 NODESCRIPTI     258,245,090. 3646       categor
         null                          191                   10258         CREDIT   Internal     CANTON MA 02021-1011
15                68       ON                       37 1           y 100
                                                                                    Money        ID:004602291022 ORG BK: ID: INS
                                                                                    Transfer     BK:CASHPRO-ONLINE ID:CPOP SND
                                                                                                 BK: ID: BNF:SEARS ROEBUCK AND CO
                                                                                                 SEARS CONCENTRATION 3333
                                                                                                 BEVERLY RD B5-172 HOFFMAN
                                                                                                 ESTATES IL 60179 ID:004451035468
                                                                                                 BNF BK: ID: PAYMENT DETAILS: REF
                                                                                                 Seritage SHLD Wire 1


                                                                                                 58481658809,0,0,00370323472,00000000
                                                                                                 00/WIRE TYPE:WIRE IN DATE:070715
                                                                                                 TIME:1732 ET TRN:2015070700323472
                                                                                                 SNDR REF:2015070700034967 SERVICE
                                                                                                 REF:20150707D3B74VHC001671
                                                                                                 RELATED REF:SERITAGE
                                                                                                 ORIG:SERITAGE SRC FINANCE LLC
                                                                                    Incoming
07/07/20          44510354 NODESCRIPTI     584,816,588. 3646       categor                       SEARS HOLDINGS MANAGEMENT
         null                          195                   10258         CREDIT   Money
15                68       ON                       09 1           y 100                         CORP AS AGENT O 3333 BEVERLY RD
                                                                                    Transfer
                                                                                                 HOFFMAN ESTATES IL 60179-0001
                                                                                                 ID:4645219841 ORG BK:PNC BANK N
                                                                                                 KENTUCKY ID: INS BK: ID: SND
                                                                                                 BK:PNC BANK NATIONAL ASSOCIATI
                                                                                                 ID:041000124 BNF:SEARS ROEBUCK
                                                                                                 CO ID:4451035468 BNF BK: ID:
                                                                                                 PAYMENT DETAILS: SERITAGE
                                                                                                                 99999999999,0,0,00370290164,00000000
                  19-08250-rdd       Doc 225     Filed 10/06/20 Entered 10/06/20 12:46:32                        Main Document
                                                                                                                 00/WIRE  TYPE:BOOK IN DATE:070715
                                                             Pg 19 of 67                                         TIME:1554 ET TRN:2015070700290164
                                                                                                                 SNDR REF:1577F42035FU0L07
                                                                                                                 SERVICE REF: RELATED REF:
                                                                                                                 ORIG:COMPUTERSHARE INC AS AGT
                                                                                          Individual             FOR CORP ACTION FUND VARIOUS
                                                                                          Incoming               250 ROYALL ST ATTN: RECON MGR
07/07/20            44510354 NODESCRIPTI     999,999,999. 3646       categor
         null                            191                   10258         CREDIT       Internal               CANTON MA 02021-1011
15                  68       ON                       99 1           y 100
                                                                                          Money                  ID:004602291022 ORG BK: ID: INS
                                                                                          Transfer               BK:CASHPRO-ONLINE ID:CPOP SND
                                                                                                                 BK: ID: BNF:SEARS ROEBUCK AND CO
                                                                                                                 SEARS CONCENTRATION 3333
                                                                                                                 BEVERLY RD B5-172 HOFFMAN
                                                                                                                 ESTATES IL 60179 ID:004451035468
                                                                                                                 BNF BK: ID: PAYMENT DETAILS: REF
                                                                                                                 Seritage SHLD Wire 1




And these outgoing funds did not have GL coding on the form:
                                                                      GL
          Processe Account                     BAI             GL            Categor Debit/Credi Descriptio Transactio
Date                            Match               Amount            Accoun                                           BAI Record
          d to GL  Number                      Code            Unit          y       t           n          n ID
                                                                      t


                                                                                                                             00370255030,0000000000/WI
                                                                                                                             RE TYPE:BOOK OUT
                                                                                                                             DATE:070715 TIME:1409 ET
                                                                                                                             TRN:2015070700255030 FED
                                                                                                                             IMAD: RELATED
                                                                                                                             REF:1577B13343VS0T06
                                                                                                                             ORIG: ID: BNF:BANK OF
                                                                                                  Individual
                                                                                                                             AMERICA NA - CREDIT
                                                                                                  Outgoing
07/07/201             445103546 NODESCRIPTIO         735,215.0                category                                       DERIVTV C/O BANK OF
          null                               491               36461 10258             DEBIT      Internal
5                     8         N                            0                100                                            AMERICA NA CHARLOTTE
                                                                                                  Money
                                                                                                                             100 N TRYON ST
                                                                                                  Transfer
                                                                                                                             CHARLOTTE NC 28255
                                                                                                                             ID:006550419304 BNF BK: ID:
                                                                                                                             INT BK: ID: RECV BK: ID:
                                                                                                                             PAYMENT DETAILS:
                                                                                                                             Settlement of expiring
                                                                                                                             contract in fuel hedge. Ref
                                                                                                                             Sears Holdings Corp




And the Sears to SRAC funds are all matching the rule to post on the usual Note in Divn 0910:
           Processed Account                       BAI                 GL     GL
Date                               Match                Amount                        Category Debit/Credit Description BAI Record
           to GL     Number                        Code                Unit   Account


                                                                                                                            00370322359,0000000000/WIR
                                                                                                                            E TYPE:BOOK OUT
                                                                                                                            DATE:070715 TIME:1758 ET
                                                                                                                            TRN:2015070700322359 FED
                                                                                                                            IMAD: RELATED
                                                                                                               Individual   REF:1577H17021LR0Q25
                                                                                                               Outgoing     ORIG: ID: BNF:SEARS
                                   %Book                                              category
07/07/2015 null       4451035468                   491   619,300,000.00 35486 15181            DEBIT           Internal     ROEBUCK ACCEPTANCE
                                   Out%4451059512%                                    100
                                                                                                               Money        CORP SRAC - OPERATING
                                                                                                               Transfer     ACCOUNT 3711 KENNETT
                                                                                                                            PIKE GREENVILLE DE 19807
                                                                                                                            ID:004451059512 BNF BK: ID:
                                                                                                                            INT BK: ID: RECV BK: ID:
                                                                                                                            PAYMENT DETAILS:
                                                                                                                            Intercompany Note


                                                                                                                            00370322357,0000000000/WIR
                                                                                                                            E TYPE:BOOK OUT
                                                                                                                            DATE:070715 TIME:1738 ET
                                                                                                                            TRN:2015070700322357 FED
                                                                                                               Individual
                                                                                                                            IMAD: RELATED
                                                                                                               Outgoing
                                   %Book                                              category                              REF:1577H163351T1060 ORIG:
07/07/2015 null       4451035468                   491   995,000,000.00 35486 15181            DEBIT           Internal
                                   Out%4451059512%                                    100                                   ID: BNF:SEARS ROEBUCK
                                                                                                               Money
                                                                                                                            ACCEPTANCE CORP SRAC -
                                                                                                               Transfer
                                                                                                                            OPERATING ACCOUNT 3711
                                                                                                                            KENNETT PIKE GREENVILLE
                                                                                                                            DE 19807 ID:004451059512
                                                                                                                     BNF BK: ID: INT BK: ID: RECV
                  19-08250-rdd     Doc 225      Filed 10/06/20 Entered 10/06/20 12:46:32                  Main Document
                                                                                                                BK: ID: PAYMENT DETAILS:
                                                            Pg 20 of 67                                              Intercompany Note


                                                                                                                     00370322358,0000000000/WIR
                                                                                                                     E TYPE:BOOK OUT
                                                                                                                     DATE:070715 TIME:1728 ET
                                                                                                                     TRN:2015070700322358 FED
                                                                                                                     IMAD: RELATED
                                                                                                        Individual   REF:1577H16050GS1387
                                                                                                        Outgoing     ORIG: ID: BNF:SEARS
                                 %Book                                              category
07/07/2015 null       4451035468                 491   996,000,000.00 35486 15181            DEBIT      Internal     ROEBUCK ACCEPTANCE
                                 Out%4451059512%                                    100
                                                                                                        Money        CORP SRAC - OPERATING
                                                                                                        Transfer     ACCOUNT 3711 KENNETT
                                                                                                                     PIKE GREENVILLE DE 19807
                                                                                                                     ID:004451059512 BNF BK: ID:
                                                                                                                     INT BK: ID: RECV BK: ID:
                                                                                                                     PAYMENT DETAILS:
                                                                                                                     Intercompany Note




Thanks.




                                        Jennifer Joye | Cash Analyst | Sears Roebuck Acceptance Corp.

                                             3711 Kennett Pike | Suite 120 | Greenville, DE 19807

                                       jjohnst1@searshc.com | PHONE 302.434.3114 | FAX 847.747.1469

                     ALL DISBURSEMENT AND RESEARCH REQUESTS SHOULD BE SENT TO ENTIRE TEAM: CASHMANAGEMENT@SEARSHC.COM
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                            Main Document
                                     Pg 21 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                                    07/15/2015 12:08:32 PM

 PNC, MIDWEST                                                  071921891 USD
 Seritage KMT Finance LLC SEARS                              4645219833 As of Date: July 07, 2015

Account Balance Summary
 Closing Ledger                              $0.00                  Opening Available                        $0.00
 Closing Available                           $0.00                  1 Day Float                              $0.00
                                                                    2 + Day Float                            $0.00
 Total Credits                   $104,676,048.11 1 Item(s)
 Total Debits                    $104,676,048.11 1 Item(s)

Credit Summary
 Wire Transfer In                $104,676,048.11 1 Item(s)
Debit Summary
 Wire Transfer Out               $104,676,048.11 1 Item(s)
   Credits
Wire Transfer In
   Money Transfer CR-Wire
                 Amount Reference Number                   0-Day Float              1-Day Float          2+Day Float
                        Reference Detail
       $104,676,048.11 150707033406             $104,676,048.11             $0.00                              $0.00
                       FED WIRE IN 033406 ORIGINATOR:FIRST AMERICAN TITLE INSURANCE COMP
                       AC/3022880000 ATTN ESCROW TRUST ACCOUNTING 9000 E PIMA/ CENTER
                       PARKWAY SCOTTSDALE AZ 85258 FIRST AMERICAN TRUST FSB ABA:122241255
                       OBI:PROCEEDS SPLIT NCS 700526 DW BBI:BEGIN8974222885297360676700526
                       END BENEFICIARY:SERITAGE KMT FINANCE LLCSEARS AC/4645219833
                       SERITAGE KMT FINANCE LLC 4645219833 TRN:150707033406 FEDREF:02948
                       DATE:150707 TIME:1642

       $104,676,048.11 Money Transfer                $104,676,048.11                     $0.00                 $0.00
                       CR-Wire Total
       $104,676,048.11 Wire Transfer In Total

   $104,676,048.11 Credit Transactions Total
   Debits
Wire Transfer Out
   Money Transfer DB - Wire
                 Amount Reference Number      Reference Detail
       $104,676,048.11 150707035143
                       FED WIRE OUT 035143 ORIGINATOR:SERITAGE KMT FINANCE LLC SEARS
                       AC/4645219833 BENEFICIARY:Kmart Corp AC/4427577769 RFB:Seritage
                       RECVBNK:BANK OF AMERICA NATIONAL ASSOC ABA:026009593
                       TRN:150707035143 FEDREF:01711 DATE:150707 TIME:1741




                                                     Page 1 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32         Main Document
                                     Pg 22 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                               07/15/2015 12:08:33 PM
As Of Date:          July 07, 2015
4645219833 - Seritage KMT Finance LLC SEARS cont.

Debit Transactions cont.
   Wire Transfer Out cont.
    Money Transfer DB - Wire cont.
                 Amount Reference Number            Reference Detail
        $104,676,048.11 Money Transfer DB - Wire Total
        $104,676,048.11 Wire Transfer Out Total

    $104,676,048.11 Debit Transactions Total




                                                          Page 2 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                          Main Document
                                     Pg 23 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                                  07/15/2015 12:08:33 PM

 PNC, MIDWEST                                                 071921891 USD
 Seritage SRC Finance LLC SEARS                              4645219841 As of Date: July 07, 2015

Account Balance Summary
 Closing Ledger                   $12,725,348.50                  Opening Available               $12,725,348.50
 Closing Available                $12,725,348.50                  1 Day Float                              $0.00
                                                                  2 + Day Float                            $0.00
 Total Credits                   $597,541,936.59 3 Item(s)
 Total Debits                    $584,816,588.09 1 Item(s)

Credit Summary
 Wire Transfer In                $597,541,936.59 3 Item(s)
Debit Summary
 Wire Transfer Out               $584,816,588.09 1 Item(s)
   Credits
Wire Transfer In
   Money Transfer CR-Wire
                 Amount Reference Number                 0-Day Float              1-Day Float          2+Day Float
                        Reference Detail
      $584,816,588.09 150707033374             $584,816,588.09             $0.00                             $0.00
                      FED WIRE IN 033374 ORIGINATOR:FIRST AMERICAN TITLE INSURANCE COMP
                      AC/3022880000 ATTN ESCROW TRUST ACCOUNTING 9000 E PIMA/ CENTER
                      PARKWAY SCOTTSDALE AZ 85258 FIRST AMERICAN TRUST FSB ABA:122241255
                      OBI:PROCEEDS SPLIT NCS 700526 DW BBI:BEGIN8974422885297360674700526
                      END BENEFICIARY:SERITAGE SRC FINANCE LLCSEARS AC/4645219841
                      SERITAGE SRC FINANCE LLC 4645219841 TRN:150707033374 FEDREF:02945
                      DATE:150707 TIME:1641

        $12,523,640.50 150707033421             $12,523,640.50              $0.00                            $0.00
                       FED WIRE IN 033421 ORIGINATOR:FIRST AMERICAN TITLE INSURANCE COMP
                       AC/3022880000 ATTN ESCROW TRUST ACCOUNTING 9000 E PIMA/ CENTER
                       PARKWAY SCOTTSDALE AZ 85258 FIRST AMERICAN TRUST FSB ABA:122241255
                       OBI:OPERATINGACCOUNT FUNDS NCS 700526 DW
                       BBI:BEGIN8973722885297360681700526 END BENEFICIARY:SERITAGE SRC
                       FINANCE LLC SEARS AC/4645219841 SERITAGE SRC FINANCE LLC4645219841
                       TRN:150707033421 FEDREF:02956 DATE:150707 TIME:1642

           $201,708.00 150707030472                $201,708.00               $0.00                           $0.00
                       FED WIRE IN 030472 ORIGINATOR:COMPUTERSHARE INC AC/004602291022 AS
                       AGT FOR CORP ACTION FUND VARIOUS 250 ROYALL STATTN: RECON MGR
                       CANTON MA 02021-1011 BANK OF AMERICA/ NATIONAL ASSOC ABA:026009593
                       RFB:1577F4202KIU1I03 OBI:REF RIGHTS OFFERING PROCEEDS SHLD WIRE 4
                       BENEFICIARY:SERITAGE SRC FINANCE LLC SEARS AC/4645219841 SERITAGE
                       SRC FINANCE LLC 4645219841 N/A N/A TRN:150707030472 FEDREF:09397
                       DATE:150707TIME:1546




                                                   Page 3 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                      Main Document
                                     Pg 24 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                              07/15/2015 12:08:33 PM
As Of Date:          July 07, 2015
4645219841 - Seritage SRC Finance LLC SEARS cont.

Credit Transactions cont.
   Wire Transfer In cont.
    Money Transfer CR-Wire cont.
                 Amount Reference Number                        0-Day Float   1-Day Float          2+Day Float
                            Reference Detail
        $597,541,936.59 Money Transfer                     $597,541,936.59         $0.00                 $0.00
                        CR-Wire Total
        $597,541,936.59 Wire Transfer In Total

    $597,541,936.59 Credit Transactions Total
    Debits
Wire Transfer Out
    Money Transfer DB - Wire
                 Amount Reference Number            Reference Detail
        $584,816,588.09 150707034967
                        FED WIRE OUT 034967 ORIGINATOR:SERITAGE SRC FINANCE LLC SEARS
                        AC/4645219841 BENEFICIARY:Sears Roebuck & Co AC/4451035468 RFB:Seritage
                        RECVBNK:BANK OF AMERICA NATIONAL ASSOC ABA:026009593
                        TRN:150707034967 FEDREF:01671 DATE:150707 TIME:1732
        $584,816,588.09 Money Transfer DB - Wire Total
        $584,816,588.09 Wire Transfer Out Total

    $584,816,588.09 Debit Transactions Total




                                                          Page 4 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                            Main Document
                                     Pg 25 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                                    07/15/2015 12:08:33 PM

 PNC, MIDWEST                                                  071921891 USD
 Seritage KMT Mezzanine Finance                              4645219876 As of Date: July 07, 2015

Account Balance Summary
 Closing Ledger                              $0.00                  Opening Available                        $0.00
 Closing Available                           $0.00                  1 Day Float                              $0.00
                                                                    2 + Day Float                            $0.00
 Total Credits                    $35,467,021.97 1 Item(s)
 Total Debits                     $35,467,021.97 1 Item(s)

Credit Summary
 Wire Transfer In                 $35,467,021.97 1 Item(s)
Debit Summary
 Wire Transfer Out                $35,467,021.97 1 Item(s)
   Credits
Wire Transfer In
   Money Transfer CR-Wire
                 Amount Reference Number                   0-Day Float              1-Day Float          2+Day Float
                        Reference Detail
        $35,467,021.97 150707033408             $35,467,021.97              $0.00                              $0.00
                       FED WIRE IN 033408 ORIGINATOR:FIRST AMERICAN TITLE INSURANCE COMP
                       AC/3022880000 ATTN ESCROW TRUST ACCOUNTING 9000 E PIMA/ CENTER
                       PARKWAY SCOTTSDALE AZ 85258 FIRST AMERICAN TRUST FSB ABA:122241255
                       OBI:PROCEEDS SPLIT NCS 700526 DW BBI:BEGIN8974022885297360678700526
                       END BENEFICIARY:SERITAGE KMT MEZZANINE FINANCE AC/4645219876
                       TRN:150707033408 FEDREF:02950 DATE:150707 TIME:1642

        $35,467,021.97 Money Transfer                 $35,467,021.97                     $0.00                 $0.00
                       CR-Wire Total
        $35,467,021.97 Wire Transfer In Total

     $35,467,021.97 Credit Transactions Total
   Debits
Wire Transfer Out
   Money Transfer DB - Wire
                 Amount Reference Number      Reference Detail
        $35,467,021.97 150707034968
                       FED WIRE OUT 034968 ORIGINATOR:SERITAGE KMT MEZZANINE FINANCE
                       AC/4645219876 BENEFICIARY:Kmart Corp AC/4427577769 RFB:Seritage
                       RECVBNK:BANK OF AMERICA NATIONAL ASSOC ABA:026009593
                       TRN:150707034968 FEDREF:01256 DATE:150707 TIME:1731
        $35,467,021.97 Money Transfer DB - Wire Total




                                                     Page 5 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32   Main Document
                                     Pg 26 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                         07/15/2015 12:08:34 PM
As Of Date:          July 07, 2015
4645219876 - Seritage KMT Mezzanine Finance cont.

Debit Transactions cont.
   Wire Transfer Out cont.
         $35,467,021.97 Wire Transfer Out Total

      $35,467,021.97 Debit Transactions Total




                                                    Page 6 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                            Main Document
                                     Pg 27 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                                    07/15/2015 12:08:34 PM

 PNC, MIDWEST                                                  071921891 USD
 Seritage SRC Mezzanine Finance                              4645219884 As of Date: July 07, 2015

Account Balance Summary
 Closing Ledger                              $0.00                  Opening Available                        $0.00
 Closing Available                           $0.00                  1 Day Float                              $0.00
                                                                    2 + Day Float                            $0.00
 Total Credits                   $198,151,374.22 1 Item(s)
 Total Debits                    $198,151,374.22 1 Item(s)

Credit Summary
 Wire Transfer In                $198,151,374.22 1 Item(s)
Debit Summary
 Wire Transfer Out               $198,151,374.22 1 Item(s)
   Credits
Wire Transfer In
   Money Transfer CR-Wire
                 Amount Reference Number                   0-Day Float              1-Day Float          2+Day Float
                        Reference Detail
      $198,151,374.22 150707033407             $198,151,374.22             $0.00                               $0.00
                      FED WIRE IN 033407 ORIGINATOR:FIRST AMERICAN TITLE INSURANCE COMP
                      AC/3022880000 ATTN ESCROW TRUST ACCOUNTING 9000 E PIMA/ CENTER
                      PARKWAY SCOTTSDALE AZ 85258 FIRST AMERICAN TRUST FSB ABA:122241255
                      OBI:PROCEEDS SPLIT NCS 700526 DW BBI:BEGIN8974322885297360675700526
                      END BENEFICIARY:SERITAGE SRC MEZZANINE FINANCE LLC AC/4645219884
                      TRN:150707033407 FEDREF:02947 DATE:150707 TIME:1642

      $198,151,374.22 Money Transfer                 $198,151,374.22                     $0.00                 $0.00
                      CR-Wire Total
      $198,151,374.22 Wire Transfer In Total

   $198,151,374.22 Credit Transactions Total
   Debits
Wire Transfer Out
   Money Transfer DB - Wire
                 Amount Reference Number      Reference Detail
      $198,151,374.22 150707034969
                      FED WIRE OUT 034969 ORIGINATOR:SERITAGE SRC MEZZANINE FINANCE LLC
                      AC/4645219884 BENEFICIARY:Sears Roebuck & Co AC/4451035468 RFB:Seritage
                      RECVBNK:BANK OF AMERICA NATIONAL ASSOC ABA:026009593
                      TRN:150707034969 FEDREF:01452 DATE:150707 TIME:1732
      $198,151,374.22 Money Transfer DB - Wire Total




                                                     Page 7 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32   Main Document
                                     Pg 28 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                         07/15/2015 12:08:34 PM
As Of Date:          July 07, 2015
4645219884 - Seritage SRC Mezzanine Finance cont.

Debit Transactions cont.
   Wire Transfer Out cont.
        $198,151,374.22 Wire Transfer Out Total

    $198,151,374.22 Debit Transactions Total




                                                    Page 8 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                            Main Document
                                     Pg 29 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                                    07/15/2015 12:08:34 PM

 PNC, MIDWEST                                                  071921891 USD
 Seritage Growth Properties LP                               4645219892 As of Date: July 07, 2015

Account Balance Summary
 Closing Ledger                              $0.00                  Opening Available                        $0.00
 Closing Available                           $0.00                  1 Day Float                              $0.00
                                                                    2 + Day Float                            $0.00
 Total Credits                    $60,330,773.34 1 Item(s)
 Total Debits                     $60,330,773.34 1 Item(s)

Credit Summary
 Wire Transfer In                 $60,330,773.34 1 Item(s)
Debit Summary
 Wire Transfer Out                $60,330,773.34 1 Item(s)
   Credits
Wire Transfer In
   Money Transfer CR-Wire
                 Amount Reference Number                   0-Day Float              1-Day Float          2+Day Float
                        Reference Detail
        $60,330,773.34 150707034965             $60,330,773.34            $0.00                                $0.00
                       FED WIRE IN 034965 ORIGINATOR:COMPUTERSHARE INC AC/004602291022 AS
                       AGT FOR CORP ACTION FUND VARIOUS 250 ROYALL ST ATTN: RECON MGR
                       CANTON MA 02021-1011 BANK OF AMERICA/ NATIONAL ASSOC ABA:026009593
                       RFB:1577F4202FJT0A27 OBI:REF RIGHTS OFFERING PROCEEDS SHLDWIRE 3
                       BENEFICIARY:SERITAGE GROWTH PROPERTIESLP SEARS AC/4645219892
                       SERITAGE GROWTH PROPERTIES LP 4645219892 N/A N/A TRN:150707034965
                       FEDREF:11128 DATE:150707 TIME:1731

        $60,330,773.34 Money Transfer                 $60,330,773.34                     $0.00                 $0.00
                       CR-Wire Total
        $60,330,773.34 Wire Transfer In Total

     $60,330,773.34 Credit Transactions Total
   Debits
Wire Transfer Out
   Money Transfer DB - Wire
                 Amount Reference Number      Reference Detail




                                                     Page 9 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32              Main Document
                                     Pg 30 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                     07/15/2015 12:08:35 PM
As Of Date:           July 07, 2015
4645219892 - Seritage Growth Properties LP cont.

Debit Transactions cont.
   Wire Transfer Out cont.
    Money Transfer DB - Wire cont.
                  Amount Reference Number          Reference Detail
         $60,330,773.34 150707034970
                        FED WIRE OUT 034970 ORIGINATOR:SERITAGE GROWTH PROPERTIES LP
                        SEARS AC/4645219892 BENEFICIARY:Seritage Growth Properties LP
                        AC/4645219972 RFB:Seritage Closing RECVBNK:PNC BANK NATIONAL
                        ASSOCIATION ABA:041000124 TRN:150707034970 FEDREF:01255 DATE:150707
                        TIME:1731
         $60,330,773.34 Money Transfer DB - Wire Total
         $60,330,773.34 Wire Transfer Out Total

      $60,330,773.34 Debit Transactions Total




                                                         Page 10 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 31 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:35 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage SRC Finance LLC SEARS                                4645219913 As of Date: July 07, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 11 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                              Main Document
                                     Pg 32 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                                      07/15/2015 12:08:35 PM

 PNC, MIDWEST                                                    071921891 USD
 SERITAGE GROWTH PROPERTIES                                    4645219972 As of Date: July 07, 2015
 LP
Account Balance Summary
 Closing Ledger                   $60,330,773.34                      Opening Available               $60,330,773.34
 Closing Available                $60,330,773.34                      1 Day Float                              $0.00
                                                                      2 + Day Float                            $0.00
 Total Credits                    $60,330,773.34 1 Item(s)
 Total Debits                                $0.00 0 Item(s)

Credit Summary
 Wire Transfer In                 $60,330,773.34 1 Item(s)
   Credits
Wire Transfer In
   Money Transfer CR-Wire
                 Amount Reference Number                    0-Day Float               1-Day Float          2+Day Float
                        Reference Detail
        $60,330,773.34 150707034991             $60,330,773.34             $0.00                                 $0.00
                       FED WIRE IN 034991 ORIGINATOR:SERITAGE GROWTH PROPERTIESLP SEARS
                       AC/4645219892 HOLDINGS MANAGEMENT CORPAS AGENT 3333 BEVERLY RD
                       HOFFMAN ESTATES IL 60179-0001 PNC BANK NATIONAL ASSOCIATION
                       ABA:041000124 RFB:SERITAGE CLOSING/ BENEFICIARY:SERITAGE GROWTH
                       PROPERTIESLP AC/4645219972/ TRN:150707034991 FEDREF:01255 DATE:150707
                       TIME:1732

        $60,330,773.34 Money Transfer                   $60,330,773.34                     $0.00                 $0.00
                       CR-Wire Total
        $60,330,773.34 Wire Transfer In Total

     $60,330,773.34 Credit Transactions Total


   Debits
                                                No debit data to report.




                                                      Page 12 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 33 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:36 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage KMT Finance LLC SEARS                                4645219833 As of Date: July 08, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 13 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                        Main Document
                                     Pg 34 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:36 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage SRC Finance LLC SEARS                                4645219841 As of Date: July 08, 2015

Account Balance Summary
 Closing Ledger                   $12,725,348.50                    Opening Available          $12,725,348.50
 Closing Available                $12,725,348.50                    1 Day Float                         $0.00
                                                                    2 + Day Float                       $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                    Page 14 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 35 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:36 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage KMT Mezzanine Finance                                4645219876 As of Date: July 08, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 15 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 36 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:36 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage SRC Mezzanine Finance                                4645219884 As of Date: July 08, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 16 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 37 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:36 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage Growth Properties LP                                 4645219892 As of Date: July 08, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 17 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 38 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:37 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage SRC Finance LLC SEARS                                4645219913 As of Date: July 08, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 18 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                        Main Document
                                     Pg 39 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:37 PM

 PNC, MIDWEST                                                   071921891 USD
 SERITAGE GROWTH PROPERTIES                                    4645219972 As of Date: July 08, 2015
 LP
Account Balance Summary
 Closing Ledger                   $60,330,773.34                    Opening Available          $60,330,773.34
 Closing Available                $60,330,773.34                    1 Day Float                         $0.00
                                                                    2 + Day Float                       $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                    Page 19 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 40 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:37 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage KMT Finance LLC SEARS                                4645219833 As of Date: July 09, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 20 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                        Main Document
                                     Pg 41 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:37 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage SRC Finance LLC SEARS                                4645219841 As of Date: July 09, 2015

Account Balance Summary
 Closing Ledger                     $7,474,300.50                   Opening Available           $7,474,300.50
 Closing Available                  $7,474,300.50                   1 Day Float                         $0.00
                                                                    2 + Day Float                       $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                       $5,251,048.00 2 Item(s)

Debit Summary
 Wire Transfer Out                  $5,251,048.00 2 Item(s)



   Credits
                                              No credit data to report.


   Debits
Wire Transfer Out
   Money Transfer DB - Wire
                 Amount Reference Number      Reference Detail
         $5,034,500.00 150709019184
                       FED WIRE OUT 019184 ORIGINATOR:SERITAGE SRC FINANCE LLC SEARS
                       AC/4645219841 BENEFICIARY:Commonwealth Bank of Australia NY
                       AC/8900280042 RFB:Seritage RECVBNK:BANK OF NEW YORK ABA:021000018
                       TRN:150709019184 FEDREF:00503 DATE:150709 TIME:1118
           $216,548.00 150709019185
                       FED WIRE OUT 019185 ORIGINATOR:SERITAGE SRC FINANCE LLC SEARS
                       AC/4645219841 BENEFICIARY:CHATHAM HEDGING ADVISORS AC/2902-4553
                       235 Whitehorse LaneKennett Square PA 19348 RECVBNK:MANUFACTURERS &
                       TRADERS TRUST CO. ABA:031100092 OBI:InvNo CHA000013334
                       TRN:150709019185 FEDREF:00504 DATE:150709 TIME:1118
         $5,251,048.00 Money Transfer DB - Wire Total
         $5,251,048.00 Wire Transfer Out Total

      $5,251,048.00 Debit Transactions Total




                                                    Page 21 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 42 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:38 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage KMT Mezzanine Finance                                4645219876 As of Date: July 09, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 22 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 43 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:38 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage SRC Mezzanine Finance                                4645219884 As of Date: July 09, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 23 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 44 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:38 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage Growth Properties LP                                 4645219892 As of Date: July 09, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 24 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 45 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:39 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage SRC Finance LLC SEARS                                4645219913 As of Date: July 09, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 25 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                        Main Document
                                     Pg 46 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:39 PM

 PNC, MIDWEST                                                   071921891 USD
 SERITAGE GROWTH PROPERTIES                                    4645219972 As of Date: July 09, 2015
 LP
Account Balance Summary
 Closing Ledger                   $60,330,773.34                    Opening Available          $60,330,773.34
 Closing Available                $60,330,773.34                    1 Day Float                         $0.00
                                                                    2 + Day Float                       $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                    Page 26 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 47 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:39 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage KMT Finance LLC SEARS                                4645219833 As of Date: July 10, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 27 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                        Main Document
                                     Pg 48 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:40 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage SRC Finance LLC SEARS                                4645219841 As of Date: July 10, 2015

Account Balance Summary
 Closing Ledger                     $7,430,885.43                   Opening Available           $7,430,885.43
 Closing Available                  $7,430,885.43                   1 Day Float                         $0.00
                                                                    2 + Day Float                       $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                         $43,415.07 1 Item(s)

Debit Summary
 Wire Transfer Out                    $43,415.07 1 Item(s)



   Credits
                                              No credit data to report.


   Debits
Wire Transfer Out
   Money Transfer DB - Wire
                 Amount Reference Number      Reference Detail
             $43,415.07 150710033690
                        FED WIRE OUT 033690 ORIGINATOR:SERITAGE SRC FINANCE LLC SEARS
                        AC/4645219841 BENEFICIARY:Tribe Consulting Group AC/000064144795
                        RFB:invoice #1385 RECVBNK:BANK OF AMERICA N.A. CA ABA:121000358
                        OBI:Reimbursement from Seritage for con sultant expenses TRN:150710033690
                        FEDREF:01156 DATE:150710 TIME:1456
             $43,415.07 Money Transfer DB - Wire Total
             $43,415.07 Wire Transfer Out Total

          $43,415.07 Debit Transactions Total




                                                    Page 28 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 49 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:40 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage KMT Mezzanine Finance                                4645219876 As of Date: July 10, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 29 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 50 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:40 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage SRC Mezzanine Finance                                4645219884 As of Date: July 10, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 30 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 51 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:41 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage Growth Properties LP                                 4645219892 As of Date: July 10, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 31 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 52 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:41 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage SRC Finance LLC SEARS                                4645219913 As of Date: July 10, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 32 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                        Main Document
                                     Pg 53 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:41 PM

 PNC, MIDWEST                                                   071921891 USD
 SERITAGE GROWTH PROPERTIES                                    4645219972 As of Date: July 10, 2015
 LP
Account Balance Summary
 Closing Ledger                   $60,330,773.34                    Opening Available          $60,330,773.34
 Closing Available                $60,330,773.34                    1 Day Float                         $0.00
                                                                    2 + Day Float                       $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                    Page 33 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 54 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:41 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage KMT Finance LLC SEARS                                4645219833 As of Date: July 13, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 34 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                        Main Document
                                     Pg 55 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:42 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage SRC Finance LLC SEARS                                4645219841 As of Date: July 13, 2015

Account Balance Summary
 Closing Ledger                     $7,430,885.43                   Opening Available           $7,430,885.43
 Closing Available                  $7,430,885.43                   1 Day Float                         $0.00
                                                                    2 + Day Float                       $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                    Page 35 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 56 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:42 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage KMT Mezzanine Finance                                4645219876 As of Date: July 13, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 36 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 57 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:42 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage SRC Mezzanine Finance                                4645219884 As of Date: July 13, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 37 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 58 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:42 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage Growth Properties LP                                 4645219892 As of Date: July 13, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 38 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 59 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:43 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage SRC Finance LLC SEARS                                4645219913 As of Date: July 13, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 39 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                        Main Document
                                     Pg 60 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:43 PM

 PNC, MIDWEST                                                   071921891 USD
 SERITAGE GROWTH PROPERTIES                                    4645219972 As of Date: July 13, 2015
 LP
Account Balance Summary
 Closing Ledger                   $60,330,773.34                    Opening Available          $60,330,773.34
 Closing Available                $60,330,773.34                    1 Day Float                         $0.00
                                                                    2 + Day Float                       $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                    Page 40 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 61 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:43 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage KMT Finance LLC SEARS                                4645219833 As of Date: July 14, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 41 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                        Main Document
                                     Pg 62 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:43 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage SRC Finance LLC SEARS                                4645219841 As of Date: July 14, 2015

Account Balance Summary
 Closing Ledger                     $7,005,483.53                   Opening Available           $7,005,483.53
 Closing Available                  $7,005,483.53                   1 Day Float                         $0.00
                                                                    2 + Day Float                       $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                        $425,401.90 1 Item(s)

Debit Summary
 Wire Transfer Out                   $425,401.90 1 Item(s)



   Credits
                                              No credit data to report.


   Debits
Wire Transfer Out
   Money Transfer DB - Wire
                 Amount Reference Number      Reference Detail
           $425,401.90 150714018900
                       FED WIRE OUT 018900 ORIGINATOR:SERITAGE SRC FINANCE LLC SEARS
                       AC/4645219841 BENEFICIARY:Marketstaff Inc. AC/5050101657 RFB:Seritage
                       RECVBNK:FIRSTMERIT BANK N.A. ABA:041200555 TRN:150714018900
                       FEDREF:00494 DATE:150714 TIME:1058
           $425,401.90 Money Transfer DB - Wire Total
           $425,401.90 Wire Transfer Out Total

        $425,401.90 Debit Transactions Total




                                                    Page 42 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 63 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:44 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage KMT Mezzanine Finance                                4645219876 As of Date: July 14, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 43 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 64 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:44 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage SRC Mezzanine Finance                                4645219884 As of Date: July 14, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 44 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 65 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:44 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage Growth Properties LP                                 4645219892 As of Date: July 14, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 45 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                         Main Document
                                     Pg 66 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:45 PM

 PNC, MIDWEST                                                   071921891 USD
 Seritage SRC Finance LLC SEARS                                4645219913 As of Date: July 14, 2015

Account Balance Summary
 Closing Ledger                              $0.00                   Opening Available                  $0.00
 Closing Available                           $0.00                   1 Day Float                        $0.00
                                                                     2 + Day Float                      $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                                $0.00 0 Item(s)




   Credits
                                              No credit data to report.




   Debits
                                              No debit data to report.




                                                     Page 46 of 47
    19-08250-rdd
Previous         Doc 225 Filed
           Day Summary         10/06/20
                             and   DetailEntered 10/06/20
                                            Report    - 12:46:32                        Main Document
                                     Pg 67 of 67
Seritage balances
Date Range: July 07, 2015 to July 15, 2015                                               07/15/2015 12:08:45 PM

 PNC, MIDWEST                                                   071921891 USD
 SERITAGE GROWTH PROPERTIES                                    4645219972 As of Date: July 14, 2015
 LP
Account Balance Summary
 Closing Ledger                   $60,267,909.66                    Opening Available          $60,267,909.66
 Closing Available                $60,267,909.66                    1 Day Float                         $0.00
                                                                    2 + Day Float                       $0.00
 Total Credits                               $0.00 0 Item(s)
 Total Debits                         $62,863.68 1 Item(s)

Debit Summary
 Wire Transfer Out                    $62,863.68 1 Item(s)



   Credits
                                              No credit data to report.


   Debits
Wire Transfer Out
   Money Transfer DB - Wire
                 Amount Reference Number      Reference Detail
             $62,863.68 150714029506
                        FED WIRE OUT 029506 ORIGINATOR:SERITAGE GROWTH PROPERTIES LP
                        AC/4645219972 BENEFICIARY:James E. Bry AC/004091028587
                        RFB:Reimbursement RECVBNK:BANK OF AMERICA NATIONAL ASSOC
                        ABA:026009593 TRN:150714029506 FEDREF:00892 DATE:150714 TIME:1401
             $62,863.68 Money Transfer DB - Wire Total
             $62,863.68 Wire Transfer Out Total

          $62,863.68 Debit Transactions Total




                                                    Page 47 of 47
